EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan Nguyen on March 29, 2021.

The application has been amended as follows:
Claims 1-4 and 6-10 are amended as seen below.
The amendments are made to the set of claims previously allowed in the Notice of Allowance mailed on October 2, 2020.

--  1.	A brassiere 
	at least one brassiere cup (304, 306);
	and a U-shaped underwire attachment (102), wherein the attachment comprises:
a first curved portion (104); and
a second curved portion (108);
the attachment further comprising a first end (106), a second end (110), and a third end (112) opposite to each of the first and second ends, wherein the first end defines a free end of the first curved portion, the second end defines a 
wherein the first end (106) and the second end (110) are directly adjacent to each other and are separated by a gap (g);
wherein the first end (106) and the second end (110) are configured to slide along a bottom portion of a respective cup of the at least one brassiere cup , 306), such that when the underwire attachment is coupled to the respective cup, the bottom portion of the respective cup respective cup is disposed within the gap separating the first and second ends of the underwire attachment, thereby allowing the underwire attachment to be removably fastened to the brassiere and providing additional support and shape;
wherein, when the underwire attachment is fastened to the respective cup, the first curved portion (104) is in direct contact with a first surface of the respective cup, and the second curved portion (108) is in direct contact with a second surface of the respective cup, wherein the first and second surfaces are opposite front and back surfaces of the same respective cup.

2.	The brassiere of claim 1, wherein the first curved portion (104) and the second curved portion (108) are arcs of equal lengths.

3.	The brassiere of claim 2, wherein the first end (106) and the second end (110) are configured to be located proximate to a lateral side (308) of the respective cup 

4.	The brassiere of claim 2, wherein each of the first end (106), the second end (110), and the third end (112) are rounded.

6.	The brassiere of claim 1, wherein a length of each of the first curved portion (104) and the second curved portion (108) is configured to be adjusted based on a cup size of the brassiere (302).

7.	The brassiere of claim 6, wherein the length of each 

8.	The brassiere of claim 1, wherein the first curved portion (104), the second curved portion (108), the first end (106), and the second end (110) are composed of a same material.

9.	The brassiere of claim 8, wherein the material comprises one or more of metal, plastic, and resin.

10.	The brassiere of claim 1, wherein the first curved portion (104), the second curved portion (108), the first end (106), and the second end (110) are composed of different materials.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art alone or in combination teaches a brassiere comprising at least one brassiere cup and a U-shaped underwire attachment having, in conjunction with other limitations: a first curved portion, and a second curved portion, the attachment further comprising a first end, a second end, and a third end opposite to each of the first and second ends, wherein the first end defines a free end of the first curved portion, the second end defines a free end of the second curved portion, and the first and second curved portions are seamlessly coupled to one another at the third end; wherein the first end and the second end are directly adjacent to each other and are separated by a gap; wherein, when the underwire attachment is coupled to the cup, the bottom portion of the cup is disposed in between the first curved portion and the second curved portion, and at least a portion of the bottom portion of the cup is disposed within the gap separating the first and second ends of the underwire attachment, thereby allowing the underwire attachment to be removably fastened to the brassiere and providing additional support and shape; wherein, when the underwire attachment is fastened to the cup, the first curved portion is in direct contact with a first surface of the cup, and the second curved portion is in direct contact with a second surface of the cup, wherein the first and second surfaces are opposite front and back surfaces of the cup.
The closest prior arts of record are 1) Licht (US Patent No. 2,432,910) 2) Delet (US Patent No. 3,998,231); and 3) La Fauci (US PG Pub 2003/0221700).
1) Licht teaches a brassiere having a removable U-shaped underwire attachment, the attachment having first and second curved portions, and at least a first end, a second end, and a 
However, Licht fails to teach wherein the first end defines a free end of the first curved portion, and the second end defines a free end of the second curved portion, such that the first and second ends are separated by a gap. Licht also fails to teach wherein, when the underwire attachment is coupled to the cup, the bottom portion of the cup is disposed in between the first curved portion and the second curved portion, and at least a portion of the bottom portion of the cup is disposed within the gap separating the first and second ends of the underwire attachment. 
Instead, as noted by Applicant on at least pages 5-6 of the Remarks filed on June 30, 2020, Licht teaches wherein the first and second curved portions are continuously attached to one another at both ends of the attachment, and wherein the entire underwire attachment is configured to be inserted into a slot on an interior side of the brassiere cup, without any portion of the cup being disposed between the first and second ends of the attachment.
Modifying Licht’s underwire attachment to have the claimed structure and configuration would not have been obvious, as Licht specifically teaches wherein the continuous nature of the first and second curved portions allows the underwire attachment to be easily inserted and removed from the underwire slot, and also prevents localized pressure and constriction upon the wearer (see column 1, lines 7-22; and column 2, line 45 – column 3, line 41). Furthermore, absent a teaching in the prior art, such a modification would be hindsight reconstruction based on Applicant’s disclosure. 
2) Delet teaches a brassiere having a U-shaped underwire attachment, the attachment having first and second curved portions, and a first end, a second end, and a third end, wherein 
However, Delet fails to teach wherein the underwire attachment is removable; wherein the first and second ends are directly adjacent to each other; wherein, when the underwire attachment is coupled to the cup, the bottom portion of the cup is disposed in between the first curved portion and the second curved portion, and at least a portion of the bottom portion of the cup is disposed within the gap separating the first and second ends of the underwire attachment; and wherein, when the underwire attachment is fastened to the cup, the first curved portion is in direct contact with a first surface of the cup, and the second curved portion is in direct contact with a second surface of the cup, wherein the first and second surfaces are opposite front and back surfaces of the cup.
Modifying Delet’s underwire attachment to have the claimed structure and configuration would not have been obvious, as Delet specifically teaches wherein one of the curved portions is configured to extend to and support a side portion of the wearer under the wearer’s arm (see Figs. 1-4, Abstract, and column 1, lines 4-30). Therefore, such a modification would impede Delet’s intended function of specifically providing enhanced support to a backless brassiere. Delet also teaches wherein the underwire attachment is configured to be completely enclosed in a fabric sleeve and sewn in position at an inner/back surface of the cup and side panel of the brassiere (see Figs. 2 and 4 and column 2, lines 30-55), and therefore, it would not have been obvious to use Delet’s underwire attachment in a configuration wherein the bottom portion of the cup is disposed/sandwiched between the first and second ends, and the first curved portion and second curved portion are in direct contact with opposing front and back surfaces of the cup. 
3) La Fauci teaches a U-shaped hair clip having all of the claimed structure of the U-shaped underwire attachment. However, La Fauci fails to teach a brassiere including at least one brassiere cup and the U-shaped hair clip (as an underwire attachment). 
Modifying La Fauci’s hair clip to be part of a brassiere and a brassiere cup would not have been obvious to one having ordinary skill in the art, as La Fauci’s hair clip is not considered to be analogous art. Furthermore, La Fauci’s disclosure is solely focused on holding hair, and does not teach, contemplate, or suggest the use of the hair clip with a brassiere. Absent a teaching in the prior art, one having ordinary skill in the art would not be reasonably motivated to include La Fauci’s hair clip on a brassiere cup for providing additional support and shape as claimed, absent improper hindsight reconstruction based on Applicant’s disclosure.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4 and 6-10 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Examiner, Art Unit 3732